                                                                         United States District Court
                                                                            Southern District of Texas

                                                                               ENTERED
                    IN THE UNITED STATES DISTRICT COURT                     November 20, 2018
                     FOR THE SOUTHERN DISTRICT OF TEXAS                     David J. Bradley, Clerk
                              HOUSTON DIVISION


MICHAEL Q. BROWN,
TDCJ #630050,
                    Plaintiff,

                                                    CIVIL ACTION NO . :-18-0362

       RODRIGUEZ,

                    Defendants.


                       M EMORANDUM OPINION AND ORDER


       State inmate Michael              Brown     (TDCJ #630050, former SPN
#1113425) has filed a Prisoner's                    Rights Complaint under

                    ('Ncomplaint'')(Docket Entry                      regarding
altercation he had with another inmate at the Harris County Jail,

where Brown was formerly in custody . At the court 's request, Brown

has filed Plaintiff's More Definite Statement of his claims (Docket
Entry No.             Because Brown          an inmate proceeding in forma
pauperis,                        required          scrutinize the claim s and

dismiss the Complaint ,          whole            part, if       determines that

the Complaint         frivolous, malicious,             fails                     claim

upon                                             ''seeks monetary relief from a

defendant who is immune from such relief.'' 28                        55 1915A (b),
l9l5(e)(2)(B).      After considering al1 of the pleadings the court
concludes    that          case    must     be    dismissed     for   the     reasons

explained below .
                                 Backlround

           2017, Johnson was incarcerated       the Harris County

pending charges       state court for unlawfully possessing a firearm

      previously convicted felonx             December    2017, Brown
claims that he was assaulted by another inmate at the Jail .2 Brown

contends that Detention Officer Rodriguez witnessed the attack but

    not file assault charges against the other inmate .3      Instead ,

Officer Rodriguez filed a disciplinary case against Brown for

''fighting'' with another inmate .4

           December 25, 2017, Brown learned that the disciplinary case

against him was dismissed .s Although the disciplinary case against

him was dismissed and he was not physically injured by the assault,
Brown complains that he was denied an opportunity         be heard and

press crim inal charges regarding the incident .f Invoking 42

5 1983, Brown sues Officer Rodriguez, Senior Hearing O fficer

     Disciplinary Comm ittee Member C . Moorer Sheriff       Gon zalez,

and nUnknown Grievance Board Investigators'' for violating his right


     'Plaintiff's More Definite Statement, Docket Entry No . 23, p .


     zcomplaintr Docket Entry No . 1r

     3Id .

     lplaintiff's More Definite Statement, Docket Entry No. 23, p .


     51
      =d

     6Id . at
    due process and equal protectionx                   Brown claims that these
defendants       violated         constitutional         rights               filing

crim inal assault charges against the inmate who assaulted him .8

                                II .    Discussion

               state a claim under         U.S.C. 5 19831, a plaintiff must
       allege     violation       rights secured by                Constitution

laws          the United States and           demonstrate that               alleged

deprivation was committed by             person acting under                of state

law .''   Lefall v . Dallas Indep . Sch . Dist w  -             F .3d

       1994) (citations omitted).                     well established that
prisoner does            have     constitutional right                  have someone

criminally prosecuted''            that there                    private right

action to bring crim inal charges .'' Back v . Texas Der't of Criminal

Justice Correctional Institutions Div w       -       716    App'x 255, 259

                (citing Gill v. Texas,                 App'x.              (5th
2005)7 Oliver v. Collins, 904 F.2d                                       1990)); see
also Linda R.S. v. Richard D.,                        1146, 1149 (1973) (holding
       na private citizen lacks a judicially cognizable interest
                                                             Sattler v . Johnson,

857 F.2d           227                 1988) (rejecting an equal protection
claim under 5 1983 because neither a member of the public at large

nor the victim has a right to have




       8=Id
     Brown does not otherwise articulate facts showing that he was

denied due process or that he was discriminated against             manner

that poses an equal protection violation . Accordingly , this case

will be dismissed for failure         state a claim upon which relief

may be granted under      U .S .C . 5 1983.

                    111 . Conclusion and Order

     Based on the foregoing, the court ORDERS as follows :

                                                          42 U .S .C .

          5 1983 filed        the plaintiff, Michael Q. Brown

           (Docket Entry No. 1) is DISMISSED with prejudice.
          The dismissal will count as           STRIKE     purposes

             28          5 1915(g).
     The Clerk is directed to provide a copy of this Memorandum

Qpinion and Order to the plaintiff . The Clerk will also provide a

copy of this order by regular mail or electronic mail to :         (1) the
TDCJ - Office of the General Counsel , P .O . Box 13084 , Au stin ,

Texas, 78711, Fax NlA-ner (512) 936-2159; and (2) the Three Strikes

List at Three Strikes@txs .uscourts .gov .

     szGxEo at Houston , Texas,       this QG    day     Juoew-b<e, 2oz8 .




                                            S IM LA KE
                                  UNITED STATES DISTRICT JUDGE
